Citation Nr: 0303136	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  00-25 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for complete 
paralysis of the sciatic nerve of the right lower extremity, 
currently evaluated as 80 percent disabling.

2.  Entitlement to an increased rate of special monthly 
compensation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1941 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to an increased evaluation for a right leg 
disorder and an increased rate of special monthly 
compensation.  The veteran subsequently perfected appeals 
regarding both of these issues.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in 
September 2000 and Supplemental Statements of the Case 
(SSOCs) in April 2002 and July 2002.


FINDINGS OF FACT

1.  Service connection has been established for complete 
paralysis of the sciatic nerve, which has been evaluated as 
80 percent disabling; depressive neurosis, which has been 
evaluated as 50 percent disabling; scars on the left thigh, 
which have been evaluation as 10 percent disabling; and the 
residuals of malaria, which have been assigned a 
noncompensable evaluation.  

2.  In an October 1950 rating decision, the veteran was 
awarded entitlement to special monthly compensation based on 
loss of use of his right foot.

3.  In June 1999, the veteran underwent an above-the-knee 
amputation at the junction of the middle and distal third of 
the right femur.

4.  The competent and probative evidence establishes that the 
veteran's right sciatic nerve disorder is currently 
asymptomatic; and that this disability did not cause or 
contribute to the above-the-knee amputation.

5.  The veteran's service-connected disabilities do not 
prevent him from tending to most daily care needs without 
regular personal assistance from others, nor do they render 
him unable to protect himself from the hazards or dangers 
incident to his daily environment.

6.  The veteran's service-connected disabilities do not 
result in his being confined to his home or its immediate 
premises, and he is not institutionalized.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for complete 
paralysis of the sciatic nerve of the right lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5160, 5161, 5162; 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2002).

2.  A higher rate of special monthly compensation is not 
warranted.  38 U.S.C.A. § 1114(l) (West Supp. 2002); 38 
C.F.R. §§ 3.350(b), 3.352(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reveal that, in 
September 1944 in the South Pacific, he was hit by shrapnel 
in both legs, including in the right mid-thigh area.  These 
records also reveal that the shrapnel apparently struck the 
right sciatic nerve, which resulted in right peroneal 
paralysis.  Throughout the remainder of his military service, 
the veteran received extensive treatment in regard to that 
injury.  In a report of medical survey dated in April 1946, 
it was noted that neurosurgeons had determined that 
regeneration of the sciatic nerve was "progressing 
satisfactorily", and that no further surgical treatment was 
indicated.

In September 1946, the veteran was awarded entitlement to 
service connection for the residuals of the shrapnel 
(characterized as gunshot) wound injuries to both legs with 
retained foreign bodies, and paralysis of the sciatic nerve, 
complete, with foot drop.  He was also awarded entitlement to 
service connection for nervousness and malaria.  The veteran 
was evaluated as 100 percent disabled.

VA examination in January 1947 revealed that the veteran 
experienced complete right foot drop with hypalgesia and 
hypermathesia starting posteriorly at about the level of the 
mid-thigh and extending down the posterior surface of the 
leg, and anteriorly starting just below the patella and 
extending down the leg to the foot.  Examination also 
revealed the presence of muscle atrophy in the right thigh 
and leg.  The examiner noted a diagnosis of traumatic 
severance of the right sciatic nerve in the mid-thigh with 
about 60 percent loss of function.

In an October 1947 rating decision, the disability evaluation 
assigned for the veteran's sciatic nerve disability was 
decreased to 60 percent disabling.  Thereafter, in a March 
1948 rating decision, the veteran was awarded entitlement to 
special monthly compensation based on loss of use of the 
right foot.  

In an October 1950 rating decision, the disability evaluation 
assigned for the veteran's sciatic nerve disability was 
increased to 80 percent disabling under the criteria of 
Diagnostic Code 8520.  The veteran's award of special monthly 
compensation was continued based on loss of use of the right 
foot.  At that time, the veteran was also assigned a 10 
percent evaluation for a psychoneurosis, anxiety state; a 10 
percent evaluation for a scar of the left thigh; and a 
noncompensable evaluation for malaria.

The record reflects that the disability evaluation assigned 
for the veteran's right sciatic nerve injury remained 
essentially unchanged for approximately the next forty-nine 
years.  During that period, in a December 1980 rating 
decision, the disability rating assigned for the veteran's 
psychiatric disorder was increased to 50 percent.

In August 1999, he filed an informal claim of entitlement to 
an increased rate of special monthly compensation due to a 
right above-the-knee amputation.  In support of his claim, he 
submitted hospital records, which indicate that he underwent 
a right above-the-knee amputation in June 1999 due to a 
diagnosis of ischemic necrosis with osteomyelitis in the 
right lower extremity.  The operative report shows that, 
during the procedure, an equal length flap was made both 
anterior and posterior at the distal thigh level, and that a 
3/16 drain was used.  The femur was then transacted, as was 
the sciatic nerve, well proximal in the thigh.  It was noted 
that the fascia was then brought together with interrupted 
Vicryl sutures and staples.  Dressing was then applied, and 
it was determined that he had tolerated the procedure well.

In October 1999, the veteran underwent a VA peripheral nerves 
examination.  The examiner noted that the veteran's history 
went back to the 1940's when he sustained a wound to his 
right lower extremity.  The examiner further noted that he 
had sustained a partial sciatic nerve palsy, and that he 
would experience numbness and instability in his foot.  The 
veteran reported that he had undergone an ankle fusion fifty 
years before, which went on to heal without any 
complications.  He indicated that, within the last year, he 
had started having dry gangrene in his right great toe, which 
involved the rest of his foot and ultimately led to the 
above-the-knee amputation.  It was noted that he was an 
insulin-dependent diabetic.  The examiner determined that 
arterial deficiency was not only obvious by his history, but 
that he had undergone multiple reconstructions of his 
arterial symptom, including what sounded like an axillary 
femoral bypass.  For this reason, the examiner concluded that 
there was "absolutely no doubt that this man's problem was 
due to arterial insufficiency related to diabetes and aging, 
and not due to his fused ankle."  The examiner noted a 
diagnosis of diabetic neuropathy and arterial insufficiency, 
status post fusion of the right ankle, status post amputation 
above the knee on the right.

In October 1999, VA also contracted QTC Medical Services to 
provide the veteran with another peripheral nerves 
examination.  The examiner noted that the veteran had a 
history of an injury to the right sciatic nerve while in the 
military, which had resulted in weakness and atrophy of the 
distal right lower extremity below the knee.  The examiner 
also noted that he had a history of diabetes and severe 
peripheral vascular disease.  The examiner indicated that he 
had previously seen the veteran at that facility on a non-VA 
basis in February 1999, and that examination at that time 
revealed significant atrophy in the right leg.  He also had 
effusion in the right leg at that time, and was complaining 
of significant pain.  The examiner determined that he was 
experiencing changes consistent with diabetic neuropathy, 
with changes in the lower extremity.  He was noted to have a 
history of smoking as well.  The examiner concluded that, to 
a reasonable degree of medical certainty, the sciatic 
neuropathy was not related to the right lower extremity 
amputation.  The examiner determined that his documented 
peripheral vascular disease, history of smoking, and diabetes 
all contributed to his right lower extremity amputation.  The 
examiner further determined that the contribution of his 
sciatic neuropathy was doubtful in the genesis of the 
development of ischemic necrosis of the right lower 
extremity. 

The RO subsequently obtained the veteran's VA treatment 
records, which showed that he continued to receive periodic 
treatment for a variety of disabilities, including his above-
the-knee amputation of the right lower extremity. 

In the March 2000 rating decision, the RO denied an increased 
schedular evaluation for the veteran's service-connected 
sciatic nerve disability.  The RO concluded that an increased 
evaluation was not warranted based on the veteran's above-
the-knee amputation because that amputation was not the 
result of his service-connected disability.  The RO also 
denied an increase in the rate of special monthly 
compensation, both because the increase in disability was not 
the result of a service-connected disability, and because he 
was already receiving the amount of special monthly 
compensation payable for loss of use of a foot, which is the 
same as the amount payable for anatomical loss of an 
extremity. 

The veteran subsequently appealed that decision.  In the 
Notice of Disagreement received in July 2000, he appeared to 
be asserting that he was entitled to an increased level of 
monthly compensation under the provisions of 38 U.S.C.A. 
§ 1114(l).

In a letter dated in October 2000, a private physician, Dr. 
P.C., indicated that the veteran underwent a right above-the-
knee amputation in July 1999 due to osteomyelitis.  In a 
letter dated in January 2001, that same physician reported 
that the veteran had experienced a dysvascular right leg, 
which was of such severity that it was clear that a below-
the-knee amputation would not heal.  He explained that there 
was no question that his limb would be unable to heal without 
such a procedure.

In a letter dated in November 2001, another private 
physician, Dr. S.W., wrote that the veteran had sustained 
injuries to his right leg while in the military, and that 
these injuries had resulted in the eventual loss of his leg 
above the knee due to combined problems of vascular, bony, 
and nerve injuries.  The physician asserted that the veteran 
had been neglected by the VA system, and that he needed to 
have attention for his pain medications and assistance with 
his medical management into the future.

In December 2001, the veteran underwent another VA 
examination.  Examination revealed that there was an 
amputation of the right leg at the junction of the middle and 
distal third of the right femur, which was healed.  The stump 
was found to be tender to palpation with no evidence of 
infection, drainage, or swelling.  The examiner noted that 
the veteran was confined to a wheelchair, and that he needed 
assistance to eat, prepare food, go to the bathroom, clean 
himself, and dress himself.  In an addendum to this report, 
the examiner determined that the veteran's amputation was 
also not related to the long period of disuse that he 
experienced in his right leg due to his sciatic nerve 
disorder.  The examiner explained that simple disease of a 
leg without chronic osteomyelitis and infection would not 
have led to an amputation, and that many individuals with 
paralysis of the lower extremities continue to keep their 
legs and never require amputation.  The examiner found that, 
if the veteran had never had the chronic osteomyelitis and 
infection, he would not have required an above-the-knee 
amputation.



II.  Legal Analysis

A.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law promulgated since this case was remanded by 
the Court is inconsistent as to whether the new statute 
should be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the September 
2000 SOC, the SSOCs issued in April 2002 and July 2002, and 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  In this regard, the Board notes 
the November 2001 letter in which the RO advised the veteran 
that he should identify any health care providers who had 
treated him for his claimed disability, and that VA had a 
responsibility to obtain any relevant records that he 
identifies on his behalf.  

The Board believes that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
record reflects that the RO has obtained the veteran's 
treatment records, and that he was provided with several VA 
examinations.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased evaluation for complete paralysis of the 
sciatic nerve
of the right lower extremity

The veteran's service-connected complete paralysis of the 
sciatic nerve is currently evaluated as 80 percent disabling, 
which is the maximum disability evaluation available under 
the criteria of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 
(paralysis of the sciatic nerve).  The veteran is essentially 
seeking an increased disability rating based on additional 
impairment caused by his right above-the-knee amputation.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against granting an increased evaluation for the veteran's 
right sciatic nerve disability.  In essence, the Board 
concludes that the veteran's right above-the-knee amputation 
was caused by problems unrelated to his service-connected 
sciatic nerve disability.  Furthermore, even if it were 
presumed for the purposes of this decision that the veteran's 
right above-the-knee amputation were related to his service-
connected disability, the criteria for an increased schedular 
evaluation would not be met under DC 5160, which is the only 
diagnostic code that provides for a scheduler evaluation in 
excess of 80 percent for a lower extremity disability.

With respect to the first basis of our denial, which is that 
the veteran's right above-the-knee amputation was caused by 
symptoms unrelated to his service-connected sciatic nerve 
disability, the Board has found the most probative evidence 
to be the reports of the veteran's two October 1999 
examinations and the report of his December 2001 examination.  
As noted above, the VA examiner who evaluated the veteran in 
October 1999 determined that arterial deficiency was obvious 
in the veteran's medical history, and that there was 
absolutely no doubt that the veteran's amputation was due to 
arterial insufficiency related to diabetes and aging, and not 
to his service-connected disability.  Similarly, the private 
physician who evaluated the veteran in October 1999 
determined that the veteran's right above-the-knee amputation 
was due to his peripheral vascular disease, history of 
smoking, and diabetes, and that it was not related to his 
service-connected sciatic nerve disorder.  Also, the December 
2001 VA examiner specifically indicated that the disuse of 
the right lower extremity that resulted from the veteran's 
sciatic nerve injury did not lead to his above-the-knee 
amputation.  In light of the consistent opinions of these 
three physicians, who took into account the veteran's 
documented history and the results of their independent 
examinations, the Board concludes that the preponderance of 
the evidence is against an increased evaluation for his right 
sciatic nerve disorder.

The Board has considered the opinion of Dr. S.W., which he 
set forth in the November 2001 letter.  However, although 
this physician expressed his belief that the veteran's right 
above-the-knee amputation was related to his in-service 
injuries, the Board notes that the physician did not comment 
on the impact of the veteran's diabetes.  Moreover, there is 
no indication that this physician had access to or reviewed 
the veteran's documented medical history, including records 
pertaining to his in-service injury.  In this regard, the 
Board notes that, although the physician referred to the 
veteran as having sustained "injuries" to his right lower 
extremity during service, the physician did not offer any 
explanation as to the nature of those injuries.  For these 
reasons, the Board finds the opinion of Dr. S.W. to be of no 
probative value.

In short, the Board concludes that the preponderance of the 
competent and probative evidence establishes that the 
veteran's right above-the-knee amputation was caused by 
disabilities unrelated to his service-connected sciatic nerve 
disability.  Therefore, the Board further concludes that an 
increased evaluation is not warranted based on the impairment 
resulting from that amputation.

As discussed in detail above, the Board believes that, even 
if it were presumed for the purposes of this decision that 
the veteran's right above-the-knee amputation was related to 
his service-connected disability, the criteria for an 
increased schedular evaluation would not be met.  Thigh 
amputations are evaluated under Diagnostic Codes 5160, 5161, 
and 5162 according to the location of the amputation.  38 
C.F.R. § 4.71a.  Under DC 5162, a 60 percent rating is 
warranted for amputation of the thigh at the middle or lower 
third.  An 80 percent rating is assigned under DC 5161 for 
amputation at the upper third, one-third of the distance from 
the perineum to the knee joint measured from the perineum.  
Finally, the maximum rating available for a thigh amputation 
as provided by DC 5160 is 90 percent, for amputation with 
disarticulation, with loss of the extrinsic pelvic girdle 
muscles.  Thus, the only basis on which a higher disability 
evaluation could be warranted is if the criteria of DC 5160 
have been met.

In determining the precise level of the veteran's right 
above-the-knee amputation, the Board found the most probative 
evidence of record to be the June 1999 operative report and 
the report of his December 2001 VA examination.  In the 
operative report, it was noted that equal flaps were made 
both anterior and posterior to the distal thigh level in 
order to transact the femur and sciatic nerve.  This is 
consistent with the description of his amputation noted in 
the December 2001 VA examination, which was that he had an 
amputation of the right leg at the junction of the middle and 
distal third, and that hip motion was still present.  Such an 
amputation is consistent with the assignment of an 80 percent 
evaluation under DC 5160, and not a 90 percent evaluation 
under DC 5161.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  Certainly, the Board is very much 
aware of the sacrifices the veteran made in the service of 
his country during World War II.  However, as sympathetic as 
we might be in the matter, the Board is not permitted to 
reach medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  As discussed in detail 
above, the Board has reviewed the reports of the veteran's 
relevant examinations, as well as the treatment records 
associated with the claims folder.  We believe that the 
evidence does not support the assignment of an increased 
schedular rating for his service-connected right sciatic 
nerve disorder.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against granting an 
evaluation in excess of 80 percent for the veteran's right 
sciatic nerve disability.  The benefit sought on appeal is 
accordingly denied.

C.  Entitlement to a higher rate of special monthly 
compensation

Service connection is currently in effect for complete 
paralysis of the sciatic nerve, which has been evaluated as 
80 percent disabling; depressive neurosis, which has been 
evaluated as 50 percent disabling; scars on the left thigh, 
which have been evaluation as 10 percent disabling; and the 
residuals of malaria, which have been assigned a non-
compensable evaluation.  The veteran has a combined 
disability evaluation of 100 percent.  

The record reflects that the veteran has also been awarded 
special monthly compensation based on the loss of use of his 
right foot.  Pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a), a specified rate of special monthly compensation 
may be awarded if the veteran, as the result of a service-
connected disability, has suffered anatomical loss or "loss 
of use" of a foot. 

After undergoing a right above-the-knee amputation, the 
veteran filed a claim of entitlement to a higher rate of 
special monthly compensation based on the anatomical loss of 
his right lower extremity.  The veteran essentially contends 
that a higher rate of special monthly compensation is 
warranted due to the additional impairment he experiences as 
a result of his amputation.

Having reviewed the completed record, the Board finds that 
there is no basis on which to award a higher rate of special 
monthly compensation based on the veteran's right above-the-
knee amputation.  As discussed in detail above, the 
preponderance of the competent and probative evidence is 
against finding that his amputation is related to his 
service-connected sciatic nerve disorder.  Furthermore, as 
sympathetic as we may be towards the veteran's claim, even if 
it were assumed that his amputation was the result of his 
service-connected disability, there is no statutory or 
regulatory provision that allows for the award of a higher 
level of special monthly compensation based solely on the 
fact of his amputation.  As noted above, special monthly 
compensation has already been established for loss of use of 
the right foot.  That level of special monthly compensation 
applies equally under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) to both the "loss of use" and the "anatomical 
loss" of the veteran's right foot.  

Notwithstanding the foregoing, in an effort to afford the 
veteran complete consideration, the Board has looked to other 
provisions under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350, in 
order to determine whether an increased rate may be 
warranted.

Special monthly compensation is payable at a higher rate if 
the veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both feet, 
or of one hand and one foot, or is blind in both eyes, with 
visual acuity of 5/200 or less, or is permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Pursuant to 38 C.F.R. § 3.350(b)(3), the criteria for 
determining whether a veteran is so helpless as to be in need 
of regular aid and attendance are contained in 38 C.F.R. 
§ 3.352(a).  Those criteria, in pertinent part, include the 
inability of the claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; the frequent 
need or adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, laces at the 
back, etc.); an inability of the claimant to feed himself due 
to loss of coordination of upper extremities or through 
extreme weakness; an inability to tend to the wants of 
nature; and physical or mental incapacity which requires care 
or assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his or her daily 
environment.

The evidence of record reflects that the veteran has not 
suffered the anatomical loss or loss of use of both feet, or 
one hand and one foot, and that he is not blind in both eyes.  
In addition, the record also reflects that he is not 
permanently bedridden as a result of his disabilities.  With 
respect to the issue of whether or not the veteran is so 
helpless as to be in need of regular aid and attendance due 
to his service-connected disabilities, particularly his right 
sciatic nerve disorder, the Board recognizes that the 
December 2001 examiner found that the veteran was confined to 
a wheelchair, and that he needed assistance to eat, prepare 
food, go to the bathroom, clean himself, and dress himself.  
However, it is clear from the examiner's report that these 
difficulties are due to his above-the-knee amputation, and 
not to his service-connected right sciatic nerve injury.  As 
discussed in detail above, the December 2001 examiner, as 
well as the two physicians who examined the veteran in 
October 1999, specifically concluded that the veteran's 
amputation was not necessitated by his service-connected 
disability.  Furthermore, although the veteran did experience 
severe impairment in the past as a result of his right 
sciatic nerve disorder, the symptomatology resulting from 
that disability has now been resolved, as a result of his 
right above-the-knee amputation.

The Board notes that there is no suggestion in the record 
that the veteran's remaining service-connected disabilities 
are of such severity as to render him so helpless as to need 
regular aid and attendance.  The most severe of those 
disorders is the veteran's psychiatric disorder, which is 
evaluated as 50 percent disabling.  Service connection is 
also in effect for a left thigh scar, which has been 
evaluated as 10 percent disabling, and the residuals of 
malaria, which have been evaluated as noncompensable.  The 
evidence reflects that these disabilities have not resulted 
in an inability of the veteran to dress or undress himself, 
or to keep himself ordinarily clean and presentable; the 
frequent need or adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; an inability of the 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; an inability to tend 
to the wants of nature; or physical or mental incapacity 
which requires care or assistance on a regular basis to 
protect the veteran from the hazards or dangers incident to 
his or daily environment.

In summary, the Board finds that the veteran does not meet 
the criteria for a higher rate of special monthly 
compensation under the provisions of U.S.C.A. § 1114(l) and 
38 C.F.R. § 3.350(b).  We have reviewed the remaining 
statutory and regulatory provisions pertaining to special 
monthly compensation, and have been unable to identify any 
basis on which to grant a higher level of such compensation.  
Therefore, the Board concludes that the benefit sought on 
appeal must be denied.


ORDER

Entitlement to an increased evaluation for complete paralysis 
of the sciatic nerve of the right lower extremity, currently 
evaluated as 80 percent disabling, is denied.

Entitlement to a higher rate of special monthly compensation 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

